Citation Nr: 0018006	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left leg disorder 
as secondary to service-connected spondylolisthesis at L4-L5 
with chronic muscular strain and limitation of motion.

3.  Entitlement to an increased evaluation for 
spondylolisthesis at L4-L5 with chronic muscular strain and 
limitation of motion, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).







REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

On file is the report of a January 1995 rating decision 
wherein entitlement to service connection for left leg 
varicose veins on the basis of direct service incurrence, 
although not claimed by the veteran, was denied.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to 
service connection for PTSD and for a left leg disorder as 
secondary to the service-connected spondylolisthesis at L4-L5 
with chronic muscular strain, denied an evaluation in excess 
of 20 percent for spondylolisthesis at L4-L5 with chronic 
muscular strain, denied a compensable evaluation for 
bilateral hearing loss, and denied entitlement to a TDIU.

In May 1998, the RO determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
direct service connection for a left leg disorder, apparently 
with respect to left leg varicose veins previously denied in 
January 1995.  The veteran did not submit a notice of 
disagreement as to this determination.  Thus this claim is 
not otherwise considered part of the current appellate 
review.  The current claim for service connection for a left 
leg disorder as secondary to the service-connected low back 
disability is construed as separate and distinct from the 
previous claim of service connection because the veteran has 
not claimed varicose veins of his left leg.

In March 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.  

In February 2000, the RO affirmed the determinations 
previously entered.

The issues of entitlement to service connection for PTSD, and 
for a left leg disorder as secondary to service-connected 
spondylolisthesis at L4-L5 with chronic muscular strain, and 
entitlement to a TDIU are addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a left 
leg disorder as secondary to service-connected 
spondylolisthesis at L4-L5 with chronic muscular strain is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

3.  Spondylolisthesis at L4-L5 with chronic muscular strain 
is manifested by no more than moderate impairment or 
additional functional loss due to pain or other pathology.
4.  Bilateral hearing loss is manifested by an average pure 
tone threshold of 56 decibels in the right ear and of 
62 decibels in the left ear.  Discrimination ability is 
86 percent in the right ear and 80 percent in the left ear.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
leg disorder as secondary to service-connected 
spondylolisthesis at L4-L5 with chronic muscular strain is 
well grounded.  38 U.S.C.A. § 5107(a).

3.  The criteria for an evaluation in excess of 20 percent 
for spondylolisthesis at L4-L5 with chronic muscular strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 (1999).

4.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§  4.7, 4.85, 4.87, VII, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. § 4.85, 4.86(a), 4.87, Tables VI, VIa, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A February 1994 private psychodiagnostic report shows a 
diagnosis of PTSD.  The examiner noted the veteran had time 
in Vietnam and continued "to experience residual problems 
associated with both the difficulties of his early life and 
the experiences from the Vietnam era, which seem to reflect 
some kind of [PTSD]."  

The examiner stated the veteran elaborated on his Vietnam 
experiences.  He concluded the following:

The diagnostic impression is one of a man 
of at least marginally normal general 
cognitive ability and memory functioning 
whose adaptive behavior and learning 
potential have been moderately to 
markedly diminished due to the presence 
of what appears to be some kind of [PTSD] 
with depression, anxiety, and a fairly 
lengthy period of alcohol dependence 
which is currently in recovery allegedly 
[for] 3 years.

A November 1994 Social Security Administration notice of 
decision indicates the veteran is receiving disability 
benefits due to back impairment and PTSD.

The veteran filed his claims of entitlement to service 
connection for PTSD and a left leg disorder, and increased 
evaluations for spondylolisthesis at L4-L5 with chronic 
muscular strain and bilateral hearing loss in March 1997.

A November 1996 VA outpatient treatment report shows the 
veteran complained of low back pain.  He stated when he would 
get up in the morning, he would hurt all over.

A December 1996 VA outpatient treatment report shows the 
veteran was evaluated for depression.  The examiner noted 
they had a lengthy discussion about the military.  The 
veteran stated he thought a lot about a friend of his from 
Vietnam who recently had killed himself.

In April 1997 the veteran submitted his responses to the PTSD 
questionnaire.  He stated he was on the USS Coral Sea in 
Vietnam and would get aircraft ready for combat missions from 
1965 to 1966.  He stated he lost friends and a commanding 
officer while assigned to the USS Coral Sea.  

The veteran stated he saw an aircraft crash on deck and saw a 
fellow service comrade killed in the crash.  He added his 
lieutenant was seriously burned in a crash.

An August 1997 VA outpatient treatment report shows the 
veteran complained of discomfort in the small of his back.  
Physical examination revealed minimal back pain with no 
significant spasm.

A February 1998 VA examination report shows the veteran 
complained of low back and lower extremity pain.  He stated 
he could operate a car for approximately 30 minutes, at which 
time, he would develop pain in the low back, right buttock, 
and right calf.  He stated he was limited to 10 minutes of 
walking.  He reported pain in his knees and numbness in his 
legs.

The examiner stated that the veteran limped with the right 
leg and used a cane.  He stated he was able to rise on his 
heels and toes.  Range of motion of the lumbar spine revealed 
55 degrees of flexion, 10 degrees of extension, 10 degrees of 
rotation, bilaterally, and 20 degrees of lateral bending, 
bilaterally.  The examiner noted there was pain with these 
movements.  Alignment of the spine was "okay," except for a 
mild prominence at L4, which he related to spondylolisthesis.

The examiner stated there was tenderness at L4-L5.  In a 
sitting position, the veteran could rotate to 40 degrees, 
bilaterally, and laterally bend to 25 degrees, bilaterally.  
Reflexes were normal at the knees and ankles.  Extensor 
muscles were normal at the lower legs.  Sensation felt 
slightly altered on the medial aspect of the left leg.  Calf 
circumferences were equal.  Straight leg raising was easily 
tolerated to 80 degrees.

The examiner stated that the back pain was mostly at the low 
back and was diagnosed as chronic muscular strain 
superimposed on developmental and degenerative instability.  
He stated the developmental instability was the 
spondylolisthesis and that lumbar nerve roots were "okay."

The examiner stated the following as to a possible left leg 
disorder:

I was asked to comment on [a] left leg 
disability. . . .  Diagnoses at the left 
hip and left calf are the same as for the 
right, only [the] symptoms are quite 
mild.  The same diagnoses would apply to 
the left knee and left foot.  Again, 
symptoms are rather mild.  The 
relationship of these left lower 
extremities [sic] to the back is covered 
in the following discussion of right 
lower extremity symptoms.

Lower extremity symptoms are mainly on 
the right.  Perhaps [the RO] was really 
wondering about right lower extremity 
symptoms.  Right lower extremity symptoms 
are mostly unrelated to the back.  Some 
of the right hip discomfort is referred 
pain from the back.  Some of the right 
foot numbness is a type of referred 
discomfort from the back.  Otherwise, 
right lower extremity symptoms are 
unrelated to the back.  The same would be 
true for the milder left lower extremity 
symptoms.  If I were asked to put a 
percentage on this, I would say that 10% 
of lower extremity symptoms represents 
referred discomfort from the back and 90% 
of lower extremity symptoms represents 
peripheral problems that are not 
particularly associated with the back.

A March 1998 VA audiological evaluation reveals the veteran 
complained of difficulty hearing the telephone, the 
television, and soft voices.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
60
70
70
LEFT

25
65
70
80

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.

The examiner stated the veteran had moderate to severe 
sensorineural hearing loss bilaterally.

A September 1998 VA outpatient treatment report shows the 
veteran complained of back problems with increasing pain down 
the legs and in the calves.  Physical examination revealed 
loss of lordosis.  The examiner stated he suspected spinal 
canal stenosis.

A December 1998 VA computed tomography (CT) of the lumbar 
spine revealed no evidence of disc bulge or disc herniation 
at L1 through L4.  The examiner stated the exiting nerve 
roots did not appear to be compromised.  The L4-L5 level 
revealed changes compatible with the grade II anterior 
spondylolisthesis.  No definite disc herniation was seen at 
that level and at the L5-S1 level.  The impression was 
findings of grade II anterior spondylolisthesis of L4 in 
relation to L5.

In March 1999 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he had had emotional 
problems for years and had been unaware of what PTSD was 
until recently.  The veteran stated that while in Vietnam, he 
was exposed to the loss of friends and plane crashes while he 
was on the flight deck.  He stated he worked on the flight 
deck, which included sending planes out.  A specific incident 
he described involved a friend of his, where the plane 
crashed and caught on fire.  The veteran stated he cried at 
the time of the incident and had nightmares about it 
subsequently.  He stated this occurred on the USS Coral Sea.  
Additionally, the veteran described having nightmares and 
difficulty sleeping.

The veteran's spouse stated that he would scream and cry in 
his sleep, and call out names.  She described him as 
"hysterical."  The veteran's spouse added that the veteran 
would flail his arms around to the point of almost hitting 
her and that they no longer slept in the same room.

As to his left leg, the veteran stated his right leg had been 
giving him a lot of problems and that he had used his left 
leg as a post.  He stated his left leg had now given out on 
him.  He stated he relieved the discomfort in his left leg by 
taking pills and staying off it.

As to his hearing loss, the veteran testified he was not 
wearing a hearing aid.  He stated the last time he had had a 
hearing test, the woman stated she would recommend that he 
get a hearing aid.  He stated she never followed up on the 
hearing aid issue.  He blamed his hearing loss on having 
worked on the flight deck and hearing the loud noises from 
the plane engines.

The veteran's spouse stated that his hearing loss would cause 
them to get into fights because he would get frustrated from 
not being able to hear her speak and would snap at her.  She 
stated he could not hear the phone ring and had to turn up 
the volume on the television.

The veteran stated his low back problems affected his 
physical activities.  He stated when he would go grocery 
shopping, he would use the electric carts.  He testified he 
could bend forward to pick up things, but that he would pay 
for it later with pain.  He added that having a bowel 
movement caused pain in his back.  

The veteran stated he last worked in 1987.  He stated he felt 
he could not work due to psychiatric problems, left leg 
problems, hearing loss, and his back problems.


Service Connection Criteria

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)). 

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section of 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  



The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  Thus, the regulatory criteria governing 
service connection of the veteran's PTSD changed while his 
claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).


The Board notes that the RO has not adjudicated the veteran's 
claim for service connection for PTSD under the revised 
version of section 3.304(f).  The Board concludes that its 
initial consideration of the amended regulations would not 
prejudice the veteran in this instance because the substance 
of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered in terms of the three basic 
requirements for service connection of PTSD.

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (1999); Bernard v. Brown, 4 Vet. App. 384 (1993).

While the previous version of the regulation, which the RO 
applied and which was provided to the veteran, required 
service department verification of the claimed stressors, and 
the amended regulation (which was not applied by the RO or 
provided to the veteran) requires verification by credible 
supporting evidence, the Board notes that the veteran has 
been asked to provide lay evidence substantiating his claimed 
stressors, including the names of individuals with whom he 
served.  He has also been provided the opportunity to submit 
additional evidence and arguments including hearing testimony 
pertaining to the occurrence of the claimed stressors, and 
has done so.  The Board finds, therefore, that it may 
consider the original and revised criteria without prejudice 
to the veteran.  See Bernard supra, see also Curry v. Brown, 
7 Vet. App. 59, 68 (1994).

Service Connection Analysis

As to the claim for entitlement to service connection for 
PTSD, the Board finds that the diagnosis of PTSD in the 
February 1994 private medical record, in addition to the 
examiner's statement that the veteran experienced residual 
problems associated with his experiences in Vietnam, which 
seemed to reflect some kind of PTSD, are sufficient to 
establish a well-grounded claim for service connection for 
PTSD.  Cohen, 10 Vet. App. at 136-37; 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f).  

As to the claim for entitlement to service connection for a 
left leg disorder as being secondary to the service-connected 
spondylolisthesis at L4-L5 with chronic muscular strain, the 
Board finds that the examiner's opinion in the February 1998 
examination report, wherein he attributed 10 percent of the 
lower extremity symptoms to the veteran's back, establishes a 
well-grounded claim of entitlement to service connection for 
a left leg disorder.  See Wallin, 11 Vet. App. at 512; Epps, 
126 F.3d 1464.  The examiner attributed the left leg 
symptoms, in part, to the service-connected spondylolisthesis 
at L4-L5 with chronic muscular strain.  His opinion makes the 
claim "plausible."  See id.

Accordingly, the Board has determined that the claims of 
entitlement to service connection for PTSD, and for left leg 
disorder as secondary to service-connected spondylolisthesis 
at L4-L5 with chronic muscular strain are well grounded, and 
are addressed further in the remand portion of the decision.  
38 U.S.C.A. § 5107(a).

Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The RO has evaluated the veteran's service-connected 
spondylolisthesis at L4-L5 with chronic muscular strain under 
Diagnostic Code 5292, which addresses limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 40 percent when 
limitation of motion is severe.  See id.  

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  Id.  Evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  Id.  

Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Id.

Lumbosacral strain is assigned a noncompensable evaluation 
when there are slight, subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  A 10 percent 
evaluation is warranted when it is manifested by 
characteristic pain on motion.  Id.  A 20 percent evaluation 
is warranted if there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  Id.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space.  Id.

The Board notes that the regulation which addresses 
evaluations for impairment of auditory acuity, changed 
effective June 10, 1999.  

When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version more favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 
10, 1999).  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 44117-44122 
November 18, 1987, and correction 52 Fed. Reg. 40439 December 
7, 1987.  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made the 
use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 10, 
1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established 
by a state-licensed audiologist including a controlled speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective after 
June 10, 1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row represents 
the ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).





Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).





Increased Evaluation Analysis

Initially the Board finds that the veteran's claims for 
entitlement to increased evaluations for spondylolisthesis at 
L4-L5 with chronic muscular strain and bilateral hearing loss 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected spondylolisthesis at L4-L5 
with chronic muscular strain and bilateral hearing loss are 
sufficient to conclude that his claims for a higher 
evaluation are well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the veteran has been afforded the benefit of 
contemporaneous and comprehensive VA examinations.  
Additionally, the RO has obtained a copy of the medical 
records that the Social Security Administration relied upon 
in granting disability benefits and obtained VA treatment 
records.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Thus, the Board finds 
that consideration of the claimant's appeal is accordingly 
proper at this time.


Spondylolisthesis at L4-L5 with chronic muscular strain

After careful review of the evidence of record, the Board 
finds the preponderance of the evidence is against an 
increased evaluation for spondylolisthesis at L4-L5 with 
chronic muscular strain.  In August 1997, physical 
examination of the lumbar spine revealed minimal back pain 
with no significant spasm.  

In February 1998, the range of motion of the lumbar spine 
revealed 55 degrees of flexion, 10 degrees of extension, 
10 degrees of rotation bilaterally, and 20 degrees of lateral 
bending bilaterally.  The examiner noted there was pain with 
these movements.  Sitting, the veteran could rotate to 
40 degrees bilaterally and laterally bend to 25 degrees 
bilaterally.  Straight leg raising was tolerated to 
80 degrees.  Alignment of the spine was normal, except for a 
mild prominence at L4, which was related to the 
spondylolisthesis.  

In September 1998, examination of the lumbar spine revealed 
loss of lordosis.  In December 1998, a CT scan revealed no 
disc herniation throughout the lumbar spine.  A grade II 
anterior spondylolisthesis was seen at the L4-L5 level.  

The Board finds that the above-described evidence is 
indicative of no more than a 20 percent evaluation for 
spondylolisthesis at L4-L5 with chronic muscular strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  The above-described 
evidence establishes that the veteran's range of motion of 
the lumbar spine revealed no more than moderate limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.

As to consideration of the veteran's disability under 
Diagnostic Code 5293, the evidence has not shown that he has 
been diagnosed with intervertebral disc syndrome to warrant 
consideration of such Diagnostic Code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

As to consideration of the veteran's disability under 
Diagnostic Code 5295, there have been no medical findings of 
severe lumbar strain to warrant a 40 percent evaluation under 
that Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

The evidence does not establish that the veteran has a 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, or marked limitation of forward bending in 
a standing position.  See id.  Additionally, there have been 
no findings of loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint space in 
the lumbar spine.  See id.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).

As stated above, in October 1994 range of motion of the 
lumbar spine was 55 degrees of flexion, 10 degrees of 
extension, 10 degrees of rotation bilaterally, and 20 degrees 
of lateral bending .  The examiner noted that the veteran had 
pain at these ranges of motion.  Straight leg raising was to 
80 degrees.  The Board finds that such functional impairment 
is indicative of no more than moderate functional impairment 
due to pain or any other factor and thus no more than a 20 
percent evaluation is warranted.  

The evidence of record establishes that the actual limitation 
of motion and the functional equivalent of limitation of 
motion are identical and are no more than moderate.  As to 
arthritis, the Board notes that radiographic studies have 
been consistent with spondylolisthesis at L4-5 with disk 
narrowing at the same level.  Arthritis per se has not been 
reported on x-ray or associated with the veteran's service-
connected low back disability.

The veteran is competent to report his symptoms.  To the 
extent he has stated that the 20 percent evaluation is not 
adequate for his low back pain, the medical findings do not 
support his statements and testimony for the reasons stated 
above.






Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for spondylolisthesis at 
L4-L5 with chronic muscular strain.  Gilbert, 1 Vet. App. at 
53.

Bilateral hearing loss

The results of the March 1998 audiological evaluation has 
produced the assignment of a numeric value of II in the right 
ear and of IV in the left ear.  Such results establish no 
more than a noncompensable evaluation for bilateral hearing 
loss whether the service-connected disability is evaluated 
under the previous criteria or the amended criteria.

Although the veteran has asserted that his bilateral hearing 
loss is worse than the current assignment of a noncompensable 
evaluation, the Board finds that the preponderance of the 
evidence is against the veteran's claim that a compensable 
evaluation is warranted.  As stated above, the results of the 
March 1998 audiological evaluation does not warrant an 
evaluation in excess of 0 percent.  Therefore, an evaluation 
in excess of 0 percent for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 
349.

The Board notes that the veteran's current bilateral hearing 
loss disability was not evaluated by the RO under the 
schedule as amended nor have the veteran and his 
representative been notified of these modifications in a 
supplemental statement of the case.  It has been held that 
the Board may consider regulations not considered by the 
agency of original jurisdiction if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for evaluation of hearing loss, and the 
tables used to determine the level of hearing impairment and 
the disability evaluation of each level of hearing impairment 
have not been changed), except for the revision of 38 C.F.R. 
§ 4.86 (exceptional patterns of hearing impairment). See 65 
Fed. Reg. 25202 (1999).

The Board finds, therefore, that this decision is not 
prejudicial to the veteran as the majority of the changes in 
the regulation are non-substantive and because those that are 
have no effect on the outcome of the veteran's claim.  See 
Bernard, supra; see also Edenfield v. Brown, 1 Vet. App. 49, 
56 (1990).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  Gilbert, 
1 Vet. App. at 53

Extraschedular

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation but did 
not apply it to the service-connected spondylolisthesis at 
L4-L5 with chronic muscular strain and bilateral hearing loss 
disabilities.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In considering this and the other evidence of record, the 
Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the veteran's 
spondylolisthesis at L4-L5 with chronic muscular strain or 
bilateral hearing loss have resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of his spondylolisthesis at L4-L5 with chronic 
muscular strain and bilateral hearing loss.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

The veteran, having submitted a well-grounded claim of 
entitlement to service connection for PTSD. the appeal is 
granted to this extent.

The veteran, having submitted a well-grounded claim of 
entitlement to service connection for a left leg disorder as 
secondary to service-connected spondylolisthesis at L4-L5 
with chronic muscular strain, the appeal is granted to this 
extent.

Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at L4-L5 with chronic muscular strain is 
denied.

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established well-grounded claims of 
entitlement to service connection for PTSD and for a left leg 
disorder as secondary to spondylolisthesis at L4-L5 with 
chronic muscular strain, the duty to assist attaches.  VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In this case, as to the claim of entitlement to service 
connection for PTSD, the RO has not requested corroboration 
of the veteran's alleged stressful events from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  As 
to the claim of entitlement to service connection for a left 
leg disorder, the Board finds that the February 1998 medical 
opinion needs to be clarified.

Also, in view of the fact that the issue of entitlement to 
service connection for PTSD, and a left leg disorder as 
secondary to service-connected disability of the low back are 
inextricably intertwined with the issue of entitlement to a 
TDIU, the Board is deferring consideration of this issue 
pending a remand of the case to the RO for further 
development specified below.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and that VA has 
complied with the requirements of due process, this case is 
REMANDED for the following actions:

1.  In this regard, the RO should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for a 
left leg disorder and PTSD.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any left leg 
disorder which may be a result of the 
service-connected spondylolisthesis at 
L4-L5 with chronic muscular strain.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be accomplished.  

The examiner must be requested to express 
an opinion as to whether the veteran has 
a left leg disorder which is causally 
related to the service-connected 
spondylolisthesis at L4-L5 with chronic 
muscular strain.  

If no such causal relationship is 
established, the examiner must be 
requested to express an opinion as to 
whether the service-connected low back 
disability aggravates any left leg 
disorder found present.  If such 
aggravation is determined to be present, 
the examiner must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of any left leg 
disorder found present;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected low 
back disability based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestation 
of any left leg disorder are proximately 
due to the service-connected low back 
disability.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  The RO should attempt to obtain 
complete and comprehensive personnel 
records for the veteran's service.  


4.  The veteran should be requested to 
clarify and provide any additional 
details regarding the stressful events 
claimed to have caused PTSD, including 
dates, places, names and detailed 
descriptions pertinent to the events 
described in prior statements.  The 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

5.  Thereafter, the RO should send a list 
of stressors claimed by the veteran, a 
copy of any additional details supplied 
by the veteran, a copy of this remand, a 
copy of the veteran's DD Forms 214 and DA 
Form 20, and all other associated 
documents to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150-
3197.  They should be requested to 
provide any information, which might 
corroborate any of the veteran's alleged 
stressors.  

6.  Following the above, the RO must also 
review the entire claims file, including 
any additional circumstances related by 
the veteran and any further documentation 
supplied by the USASCRUR, and make a 
specific determination as to whether 
there is evidence corroborating any 
claimed stressful event.  All credibility 
issues related to this matter should be 
addressed at this time.  The RO should 
then compile a list of all stressors 
deemed verified.  


7.  If, and only if, after all of the 
above has been completed to the extent 
possible, and there is corroboration of a 
stressor (or stressors), the veteran 
should be afforded a VA psychiatric 
examination.  The claims file, a separate 
copy of this remand, and the stressor 
list compiled by the RO MUST be provided 
to the examiner for review prior and 
pursuant to conduction and completion of 
the examination.  

The examiner should be asked to note in 
the evaluation report that the claims 
folder and this remand were reviewed.  
The examiner must also be instructed that 
only the events listed by the RO may be 
considered as stressors for the purpose 
of determining whether the veteran has 
PTSD related to service, and whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  

The evaluation should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the 
stressor(s) supporting the diagnosis and 
whether there is medical evidence of a 
causal nexus between the veteran's 
current symptomatology and the specific 
claimed in-service stressors.  The 
rationale for all conclusions reached 
should be provided.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claims of entitlement to 
service connection for PTSD, and for a 
left leg disorder as secondary to 
service-connected spondylolisthesis at 
L4-L5 with chronic muscular strain based 
on the entire evidentiary record with 
application of 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The RO should readjudicate the issue of 
entitlement to a TDIU.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



